Citation Nr: 0416894	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-03 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to May 1952 
and from June 1954 to June 1957.    

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 RO decision, which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a back disability.  In that regard, the Board 
notes that there was a prior final decision of record related 
to the issue on appeal.  In an August 1999 determination, the 
Board denied service connection for a back disability on the 
basis that the veteran's claim was not well grounded.  
However, under the circumstances of this case, it is 
appropriate to address the present issue on the merits, 
without initially considering whether new and material 
evidence has been received to reopen the finally adjudicated 
claim (see 38 C.F.R. § 3.156), as explained below.  

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) on 
November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)).  The VCAA eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  Notes 
regarding effective dates for the VCAA provide for 
readjudication of denials or dismissals based on well-
groundedness which became final between July 14, 1999, and 
November 9, 2000.  These claims were to be treated as if the 
denial or dismissal had not occurred.  The August 1999 Board 
decision falls within this provision.

In consideration of the foregoing, the Board will consider 
the veteran's instant claim on the merits, rather than as an 
attempt to reopen a previously denied claim.  It is noted 
that in a supplemental statement of the case issued to the 
veteran in December 2003, the RO had readjudicated the 
veteran's back claim on a de novo basis, under the provisions 
of the VCAA.  

The issue on appeal is being remanded to the RO via the 
Appeals Management Center, in Washington, DC.  VA will notify 
the veteran and his representative if they are required to 
take further action.


REMAND

Remand is warranted to ensure that all pertinent medical 
evidence is associated with the claims file and to obtain a 
contemporary medical opinion as to the etiology of the 
disability at issue.  

The veteran contends that he incurred a back disability 
during service when a rifle and pack fell on him.  In a 
November 1999 statement, he indicates that in October 1951 he 
sustained a back injury when a Marine fell on him coming down 
a cargo net.  He alleges that he was hit between the shoulder 
blades and driven down into the boat.  He states that service 
medical records confirm that he was treated for shoulder pain 
in February 1952.  He also contends, at personal hearings in 
1996 and 1999, that his service medical records are 
incomplete as they did not describe all of his medical 
procedures and also indicates that he was treated by a 
chiropractor from 1958 to 1981 (those records are apparently 
unavailable).  

The record shows that in service the veteran was seen for 
shoulder complaints in February 1952.  Examination revealed 
tenderness at C-5.  Post-service records include medical 
reports dated from the early 1980s indicating diagnoses of 
cervical and lumbar spine disability and treatment to include 
back surgery.  More recently in a VA consultation in January 
2000, a physician opined that "there could, indeed, be a 
relationship between [the veteran's] current and ongoing neck 
pain [symptoms] and the [service-connected] injury to his 
neck which he sustained in 1951, given his [history] of 
having neck pain every since then."  

Also of record are statements, received in December 1996, of 
the veteran's spouse and mother, and from the spouse of a 
chiropractor to whom the veteran went for treatment (the 
chiropractor is reportedly deceased).  These statements are 
to the effect that the veteran had problems with his back in 
the summer of 1957 for which he sought treatment, that he was 
seen for back treatment from July to September 1958, and that 
he had had a bad back since prior to his marriage in 1959.  

From the available medical evidence, the cause or etiology of 
the veteran's back disability remains unclear.  The veteran 
has not been afforded a VA examination in connection with his 
claim.  Thus, remand to arrange for the veteran to undergo a 
VA examination to determine the nature and etiology of all 
back disability is warranted.  Prior to the examination, the 
RO should obtain any additional pertinent treatment records 
indicated by the veteran.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In that regard, the RO should specifically obtain 
any updated VA outpatient records.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for back complaints.  After 
receiving this information and any 
necessary releases, the RO should take all 
appropriate steps to obtain copies of 
identified records for association with 
the claims file, to include updated VA 
outpatient treatment records. 

2.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination in 
order to determine the nature and 
etiology of all back disability.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination report.  In 
particular, the examiner is requested to 
(a) elicit from the veteran a history of 
all back complaints and treatment; (b) 
furnish a diagnosis of any currently 
present back disability, and (c) render 
an opinion as to the likely date of onset 
and etiology of each diagnosed back 
disability.  With respect to the latter, 
the examiner should provide an opinion as 
to whether it is more likely than not or 
less likely than not that each currently 
identified back disability is related to 
active service either from March 1951 to 
May 1952 or from June 1954 to June 1957.  
A complete rationale for all opinions 
expressed should be provided.  

3.  The RO should then review the claims 
file and ensure that the completed 
examination report is responsive to the 
questions asked on remand and otherwise 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A is fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159 (2003).

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to service connection for a 
back disability, based on a review of the 
entire evidentiary record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide him and his representative with a 
supplemental statement of the case and the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


